          Case 5:17-cv-00072-BLF Document 631 Filed 05/18/20 Page 1 of 3




 1   DUANE MORRIS LLP                                        DUANE MORRIS LLP
     Nicole E. Grigg (CA SBN 307733)                         L. Norwood Jameson (GA SBN 003970)
 2   negrigg@duanemorris.com                                 Admitted Pro Hac Vice
     D. Stuart Bartow (CA SBN 233107)                        wjameson@duanemorris.com
 3   dsbartow@duanemorris.com                                Matthew C. Gaudet (GA SBN 287789)
     2475 Hanover Street                                     Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                                mcgaudet@duanemorris.com
     Telephone: 650.847.4146                                 David C. Dotson (GA SBN 138040)
 5   Facsimile: 650.847.4151                                 Admitted Pro Hac Vice
                                                             dcdotson@duanemorris.com
 6                                                           John R. Gibson (GA SBN 454507)
     DUANE MORRIS LLP                                        Admitted Pro Hac Vice
 7   Joseph A. Powers (PA SBN 84590)                         jrgibson@duanemorris.com
     Admitted Pro Hac Vice                                   Jennifer H. Forte (GA SBN 940650)
 8   japowers@duanemorris.com                                Admitted Pro Hac Vice
     Jarrad M. Gunther (PA SBN 207038)                       jhforte@duanemorris.com
 9   Admitted Pro Hac Vice                                   Alice E. Snedeker
     jmgunther@duanemorris.com                               Admitted Pro Hac Vice
10   30 South 17th Street                                    aesnedeker@duanemorris.com
     Philadelphia, PA 19103                                  1075 Peachtree NE, Suite 2000
11   Telephone: 215.979.1000                                 Atlanta, GA 30309
     Facsimile: 215.979.1020                                 Telephone: 404.253.6900
12                                                           Facsimile: 404.253.6901
     Attorneys for Defendant
13   CISCO SYSTEMS, INC.

14                                UNITED STATES DISTRICT COURT

15                             NORTHERN DISTRICT OF CALIFORNIA

16                                         SAN JOSE DIVISION

17   FINJAN, INC., a Delaware Corporation,                   Case No.: 5:17-cv-00072-BLF-SVK

18                        Plaintiff,                         DECLARATION OF NICOLE GRIGG
                                                             IN SUPPORT OF PLAINTIFF FINJAN,
19                                                           INC.’S ADMINISTRATIVE MOTION
           v.                                                TO FILE DOCUMENTS UNDER SEAL
20                                                           (ECF NO. 618)
     CISCO SYSTEMS, INC., a California
21   Corporation,
22                        Defendant.
23

24

25

26

27

28
        DECLARATION OF NICOLE GRIGG IN SUPPORT OF FINJAN, INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS
                                           UNDER SEAL (ECF NO. 618)
                                        CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 631 Filed 05/18/20 Page 2 of 3




 1          I, Nicole Grigg, declare as follows:

 2          1.      I am an attorney at the law firm of Duane Morris LLP and am counsel for Defendant

 3   Cisco Systems, Inc. (“Cisco”). I have personal knowledge of the matters set forth in this Declaration,

 4   and if called as a witness, could and would testify competently to such facts under oath. I submit

 5   this Declaration in Support of Finjan’s Administrative Motion to File Documents Under Seal (ECF

 6   No. 618), pursuant to Civil Local Rule 79-5(d)-(e). In making this Declaration, it is not my intention,

 7   nor the intention of Cisco, to waive the attorney-client privilege, the attorney work-product

 8   immunity, or any other applicable privilege.

 9          2.      I have reviewed the following documents and confirmed that they consist of or quote

10   directly from documents or testimony Cisco designated “HIGHLY CONFIDENTIAL –

11   ATTORNEYS’ EYES ONLY” and “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

12   – SOURCE CODE” pursuant to the Stipulated Protective Order in this litigation.

13

14   ECF or Exh. No.      Document                   Portion(s) to Seal     Reason(s) for Sealing
15    ECF No. 617          Finjan Inc.’s Motion       Highlighted            The highlighted portions of
                           for Leave to File          portions               this document reflect
16
                           Motion for                 at i:15, 18;           confidential information
17                         Reconsideration            2:15, 28;              relating to Cisco’s products
                                                      3:1, 13-14, 26;        that Cisco has designated as
18                                                    4:18-22, 26;           “HIGHLY CONFIDENTIAL,
                                                      5:23;                  ATTORNEYS’ EYES
19                                                    6:2, 10, 16, 18;       ONLY” or “HIGHLY
20                                                    7:3, 4, 6, 9-          CONFIDENTIAL,
                                                      14;                    ATTORNEYS’ EYES ONLY
21                                                    8:3, 6, 8-20,          –SOURCE CODE” under the
                                                      24, 27;                Protective Order, including
22                                                    9:12-13, 19,           confidential details relating to
                                                      25;                    the design and operation of
23                                                    10:13-16, 23;          Cisco products, including its
24                                                    and                    source code, which, if
                                                      11:14, 17, 23, 26.     publicly disclosed, could
25                                                                           result in competitive harm to
                                                                             Cisco.
26

27

28
                                                        1
         DECLARATION OF NICOLE GRIGG IN SUPPORT OF FINJAN, INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS
                                            UNDER SEAL (ECF NO. 618)
                                         CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 631 Filed 05/18/20 Page 3 of 3




 1
     ECF or Exh. No.      Document                   Portion(s) to Seal    Reason(s) for Sealing
 2
      Exhibit 1 to the     Excerpt from the           Entirety              This document reflects
 3    Declaration of       Expert Report of                                 confidential information
      Aamir A. Kazi        Dr.                                              relating to Cisco’s products
 4
      in Support of        Atul Prakash                                     that Cisco has designated as
 5    Finjan Inc.’s        Regarding Non-                                   “HIGHLY CONFIDENTIAL,
      Motion for           Infringement of                                  ATTORNEYS’ EYES ONLY
 6    Leave to File        U.S.                                             –SOURCE CODE” under the
      Motion for           Patent No.                                       Protective Order, including
 7    Reconsideration      7,647,633, dated                                 confidential details relating to
                           August 14, 2019.                                 the design and operation of
 8
                                                                            Cisco products, including its
 9                                                                          source code, which, if
                                                                            publicly disclosed, could
10                                                                          result in competitive harm to
                                                                            Cisco.
11

12          3.      Good cause exists to seal the portions of the documents identified in the chart above
13   for the reasons stated therein. Cisco seeks to seal only those portions of the documents that contain
14   “sealable material” as defined in Civil Local Rule 79-5(d), and for which it has good cause to seal.
15          4.      I am informed and believe that, if filed publicly, this confidential information could
16   be used by Cisco’s competitors to Cisco’s disadvantage, as it can be used to derive the confidential
17   and proprietary technical information of Cisco related to the accused products, including Cisco’s
18   highly sensitive source code, which, if disclosed, could result in competitive harm to Cisco.
19          I declare under penalty of perjury under the laws of California and the United States of
20   America that the foregoing is true and correct. Executed on May 18, 2020, in Alameda, California.
21
                                                   /s/ Nicole E. Grigg
22                                                 Nicole E. Grigg
23

24

25

26

27

28
                                                        2
         DECLARATION OF NICOLE GRIGG IN SUPPORT OF FINJAN, INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS
                                            UNDER SEAL (ECF NO. 618)
                                         CASE NO. 5:17-CV-00072-BLF-SVK
